DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/072,792 filed 10/16/2020.
Claims 1-12, 29-36 remain pending in the Application. Claims 13-28 have been cancelled from the Application. Claims 29-36 have been added to the Application.
Newly submitted claims 29-36 directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: newly added claims raise a new issues, such as: a first power rail, a second power rail, a third, a fourth power rail and fifth power rail extending in the row direction and configured to supply the first voltage, wherein the second, third and fourth power rails are arranged between the first and fifth power rails (claim 29); and a third cell comprising a first portion and a second portion separated by the first row, respectively, wherein the first portion is arranged between the first row and the second row (claim 33).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Therefore claims 1-12 are under consideration/examination at this time. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-12, 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 20080023792) in view of Baek et al. (US Patent Application Publication 20210074697).
	With respect to claim 1 Liu et al. teaches A semiconductor device comprising: 
a first power rail extending in a row direction and configured to supply a first voltage (power rail VSS1/first power rail extending in a horizontal/row direction and configured to supply first voltage VSS1 (paragraph [0040]; Figs.11, 14)); 
a second power rail extending in the row direction and configured to supply a second voltage different from the first voltage (power rail VDD1/second power rail extending in a horizontal/row direction and configured to supply second voltage VDD1 different form the first voltage VSS1 (paragraphs [0040]; Figs.11, 14)); 
a first cell arranged in a first row between the first and second power rails, wherein the first cell comprises a first first-type active region and a first second-type active region, and a first cell height of the first cell in a column direction perpendicular to the row direction is defined as a pitch between the first power rail and the second power rail (cell 302 arranged between power rail VSS1/first power rail and power rail VDD1/second power rail having height in a vertical/column direction perpendicular to the horizontal/row direction having active region (paragraph [0040]; Figs. 11, 14)); 
a second cell comprising a second first-type active region and a second second-type active region, wherein the second first-type active region extends in a second row and a third row on a first side of the first row and comprises a first width in the column direction greater than a second width of the first first-type active region in the column direction (cell arranged in an area 310/double-sized filler/second cell extended in a 304 second row and 304 third row on a first side of the 304 first row (paragraphs [0045]; Fig. 14), wherein double-sized filler/second cell comprises two single cells each comprising active region 212e/N well/first second-type active region and 212f/P well/second second-type active region (paragraphs [0036], [0030]; Figs. 4-6, 14) and wherein a width in the vertical/column direction of the active region of the second cell is elongated comparing to the active region/first first-type of the active region of the first cell (paragraphs [0035], [0043]; Fig. 6)); and 
a third cell comprising a first portion and a second portion arranged in the second row and a fourth row, respectively, wherein the fourth row is arranged on a second side of the first row opposite to the second row (cell arranged in an area 308/third cell extended in a 304 second row/second row and opposite side of the 304 first row/first row having two portions as it is double-sized cell/filler comprising two single-sized fillers/cells (paragraphs [0043], [0036])).

    PNG
    media_image1.png
    505
    790
    media_image1.png
    Greyscale

However Liu et al. lacks specifics regarding basic/standard cell having plurality of first first-type active region and a first second-type active region. Baek et al. teaches standard cell 20 comprising first active region 112/first first-type active region and second active region 114/first second-type active region (paragraphs [0032], [0035], [0037]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to have used Baek et al. to teach specific subject matter Liu et al. does not teach, because it provides inventive concept to produce an integrated circuit that may improve a degree of integration of the layout and improve the performance and reliability of a designed semiconductor device, using filler cells (paragraph [0005]).
	With respect to claims 2-12 Liu et al. teaches:
Claim 2: wherein the first portion comprises a third first-type active region and the second portion comprises a third second-type active region (paragraphs [0036], [0037]).
Claim 3: wherein the first first-type active region is closer to the third first-type active region than the first second-type active region (paragraph [0043]).
Claim 4: wherein the third cell is configured as a tap cell or a filler cell (paragraph [0045]).
Claim 5: wherein the first cell comprises a first length in the row direction different from a second length, in the row direction, of the third cell (Fig. 14).
Claim 6: wherein a vertical axis of the first cell in the column direction is offset from a vertical axis, in the column direction, of the third cell (Fig. 14).
Claim 7: wherein the first cell further comprises a plurality of gate electrodes extending in the column direction, wherein the semiconductor device further comprises a plurality of first metal lines extending in the column direction and electrically coupled to the first cell and the third cell, and wherein a pitch of the plurality of first metal lines is about one half of a pitch of the gate electrodes (paragraphs [0031], [0037]).
Claim 8: further comprising a second metal line extending in the row direction and electrically coupled to the at least one of the first metal lines (paragraph [0030]).
Claim 9: wherein the second metal line extends outside a boundary of the first cell (paragraph [0031]).
Claim 10: wherein a height summation the first portion and the second portion in the column direction is equal to the first cell height (paragraph [0035]; Fig. 14)).
Claim 11: wherein the second second-type active region comprises a third width in the column direction greater than a fourth length of the first second-type active region in the column direction (paragraph [0043]).
Claim 12: further comprising a third power rail extending in the row direction and configured to supply the first voltage, wherein the third power rail overlaps the second first-type active region (Fig. 14).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
10/03/2023
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851